1 LAW \_\BRARY

  
   

 §e~.
N0. 30709 egg §§
§ ;~' §§
:N THE s0PREME coURT 0F THE sTATE 0F HAwAI iv we
_~ j jj w itc
1N THE MATTER or THE APPL1cAT10N FOR A sPEc1AL P& 9;E01NéE §§
T0 REv1Ew c0NTEMPT c0Nv1cT10N s0MMAR1LY 1MP6§§0‘ ge '“
0N AUGUsT 27, 2010 " gg 1 ¢g

ORIGlNAL PROCEEDING

_ ORDER .
(By: Nakayama, Acting C.J., Acoba, Duffy, and Recktenwald, JJ.
assigned by reason of vacancy).

and Circuit Judge Lee,
Lori Townsend, the Complaining Witness in FC-CR 10-1-

initiated this special proceeding, pursuant to HRS § 710-

1595,
(1993), to review the “Findings of Fact, Conclusions of

1077(5)

Law and Order Finding Complaining Witness in Contempt of Court
Under 710-l077(3)(a),” entered on August 27, 2010 in FC-CR 10-1-
We review the August 27, 2010 order for an abuse of

1595.
see re re Nem, 65 Hew. 119, 125, 643 P.2d 1101, 1105

discretion.
(1982).
Having reviewed the record of FC-CR 10-1-1595 and

having considered the arguments advanced by the Complaining
we conclude that the circuit court did not abuse its

Witness,
discretion in summarily convicting and sentencing the Complaining
Witness for criminal contempt of court pursuant to HRS §§ 710-

0 1077<1> end (3)(e).

The August 27, 2010 “Order Finding Complaining Witness
in Contempt of Court Under 710-1077(3)(a)” is affirmed. The
motion to stay mittimus is denied.

DATED: Honolulu, HawaiHq S@pt@mber 9, 2010,

#1»u¢a.Ll“r¢h¢m41QJ¢£~.

/@-*~W“§

QLmeE-£>4V&l9u
/14@\/\ %(cmowr»r/V/

  \